Citation Nr: 0217583	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  01-09 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from August 1984 to 
January 1985, and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC which denied the veteran's claim for 
service connection for a back disorder.  The veteran filed a 
timely appeal to this adverse determination.  The veteran's 
claims file was subsequently transferred to the 
Indianapolis, Indiana RO.


REMAND

A review of the record in this case reveals that on his VA 
Form 9 substantive appeal, received by VA in November 2001, 
the veteran requested that he be scheduled to testify at a 
hearing held before a member of the Board at the local RO 
(Travel Board hearing).  In the accompanying cover letter 
from the veteran's representative, it was indicated that the 
veteran "requests a personal hearing before the Board of 
Veterans' Appeals in Washington, DC."  The Board notes that, 
at that time, the veteran lived in the Washington, DC area, 
such that any "local" hearing before a member of the Board 
would have been held at the Board of Veterans' Appeals 
central office in Washington, DC.

In an October 2002 notification letter from the Washington, 
DC RO, the veteran was informed that he had been scheduled 
to testify before an RO hearing officer on November 5, 2002, 
at the Washington, DC RO.  

In an internal e-mail communication dated October 19, 2002, 
personnel at the Washington, DC RO indicated that the 
veteran had recently moved to Indianapolis, Indiana, and 
that he had requested to have his hearing take place at that 
location.
  
In a Report of Contact from the veteran's representative 
dated in November 2002, it was indicated that the veteran 
had requested a Board central office hearing, and was 
subsequently scheduled for a hearing before an RO hearing 
officer at the Washington, DC RO.  The veteran's 
representative requested that the veteran be scheduled for a 
"hearing" at the Indianapolis, Indiana RO, as he had 
recently moved to that location.  The representative did not 
state whether he was referring to a Travel Board hearing to 
be held at the Indianapolis RO or a local hearing before an 
RO hearing officer.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran 
and request that he clarify whether he 
wishes to testify at a local hearing 
before an RO hearing officer at the 
Indianapolis RO, a Travel Board hearing 
before a Board member sitting at the 
Indianapolis RO, or both.  

2.  If the veteran fails to respond to 
this request for clarification, the 
veteran should be scheduled to testify 
at a Travel Board hearing before a 
member of the Board of Veterans' Appeals 
sitting at the Indianapolis RO at the 
next available opportunity.  The 
veteran's claims file should then be 
returned to the Board for further 
action.

3.  If the veteran responds to the RO's 
request for clarification, then action 
should be taken to schedule the veteran 
to testify at any hearing or hearings 
requested by the veteran, as 
appropriate. 

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




